Citation Nr: 1613346	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and degenerative disc disease of the spine, to include as due to in-service radiation exposure ("back disability"). 

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, secondary to back disability. 

3.  Entitlement to service connection for a heart disability, to include as due to in-service radiation exposure.  

4.  Entitlement to service connection for diabetes mellitus, to include as due to in-service radiation exposure.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, secondary to diabetes. 

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, secondary to diabetes.
7.  Entitlement to special monthly compensation on the basis of housebound status or the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION


The Veteran had active military service from October 1942 to October 1945.  

These claims come to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  Subsequent jurisdiction over the claim has been transferred to the RO in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran has asserted entitlement to service connection for a back disability; a heart disability and diabetes mellitus that he believes are all related to his active military service, to include exposure to radiation in-service.  The Veteran has not been provided an examination to determine the etiology of these disabilities, and the Board has determined that one is necessary prior to making a determination on the merits.  

The Veteran has also asserted entitlement to bilateral lower extremity radiculopathy, secondary to his back disability as well as bilateral upper and lower peripheral neuropathy, secondary to his diabetes.  As these issues are directly related to his other service connection claims, these issues are also being remanded as they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Lastly, the Veteran has applied for special monthly compensation for aid and attendance based upon housebound status.  The Board finds that this claim is also inextricably intertwined, and will delay a determination on this claim until the results of his examinations are available.  

VA has conceded that the Veteran was exposed to radiation in service.  In a July 2015 letter, it was estimated by the Veterans' Radiation Exposure Investigation Program (VREIP) that the Veteran's upper bound to his radiation dose from working near radar stations and operating radio communication equipment to be about 1220 mSv (122 rem).  The Veteran has been awarded entitlement to service connection for prostate cancer, due to in-service radiation exposure. 

As such, the Board is remanding for an examination in order to determine whether his diabetes mellitus, heart disability and back disability are related to service, to include exposure to radiation in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of diseases that will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). However, none of the Veteran's claimed conditions are among the list of "presumptive diseases" associated with ionizing radiation exposure.  Second, 
38 C.F.R. § 3.311(b) includes a list of radiogenic diseases that will be service connected, provided that certain conditions specified in that regulation are met.  None of the Veteran's claimed conditions are included in the list of radiogenic diseases.  As such, referral of those claims to the Under Secretary of Benefits is not necessary.  Therefore, the only avenue available to the Veteran is direct service connection that can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any current and relevant VA treatment records, including those dated from January 2016 to the present.

2.  Thereafter, schedule the Veteran for appropriate VA examinations for his heart, back, and diabetes mellitus disabilities, in order to determine the etiology of these conditions.  All appropriate tests and studies should be accomplished and the findings then reported in detail.  Then the examiner is asked to answer the following questions: 

a.  Regarding the Veteran's back disability, whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability had its onset in service or is otherwise etiologically related to his period of service, including his exposure to radiation in service.  

The examiner is also asked to determine whether the Veteran has a diagnosis of bilateral lower extremity radiculopathy and whether it is at least as likely as not (50 percent or greater probability) that it is caused by the Veteran's back disability.  Please explain why or why not.

If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral lower radiculopathy was permanently worsened beyond normal progression (aggravated) by the Veteran's back disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the back disability, the examiner must identify the baseline level of the disability that existed before aggravation by the back disability occurred.

b.  Regarding the Veteran's heart disability, whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability had its onset in service or is otherwise etiologically related to his period of service, including his exposure to radiation in service.  

c.  Regarding the Veteran's diabetes mellitus, whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability had its onset in service or is otherwise etiologically related to his period of service, including his exposure to radiation in service. 

The examiner is also asked to determine whether the Veteran has a diagnosis of bilateral upper and lower extremity peripheral neuropathy and whether it is at least as likely as not (50 percent or greater probability) that it is caused by the Veteran's diabetes.  Please explain why or why not.

If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral upper and lower extremity peripheral neuropathy was permanently worsened beyond normal progression (aggravated) by the Veteran's diabetes.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the diabetes, the examiner must identify the baseline level of the disability that existed before aggravation by the diabetes occurred.

The examiner should note that it was estimated by the Veterans' Radiation Exposure Investigation Program that the Veteran's upper bound to his radiation dose from working near radar stations and operating radio communication equipment to be about 1220 mSv (122 rem).  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A complete rationale must be given for all opinions and conclusions expressed.

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




